Title: From Thomas Jefferson to Francis Eppes, 7 November 1775
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia Nov. 7. 1775
                    
                    We have no late intelligence here except of the surrender of Chambly, with 90. prisoners of war, 6½ tons of powder, 150 stands of arms and some other small matters. The acquisition of this powder we hope has before this made us masters of St. John’s, on which Montreal and the upper parts of St. Laurence will of course be ours. The fate of Arnold’s expedition we know not as yet. We have had some disagreeable accounts of internal commotions in South Carolina.
                    I have never received the scrip of a pen from any mortal in Virginia since I left it, nor been able by any enquiries I could make to hear of my family. I had hoped that when Mrs. Byrd came I should have heard something of them, but she could tell me nothing about them. The suspense under which I am is too terrible to be endured. If any thing has happened, for god’s sake let me know it. My best affections to Mrs. Eppes. Adieu.
                